PER CURIAM.
The Petition of The Florida Bar for Amendment of the Integration Rule of The Florida Bar and the Bylaws Under the Integration Rule, dealing with trust accounting procedures, is hereby denied.
The Motion of The Florida Bar for Temporary Relief is granted and the members of The Florida Bar are hereby relieved from *1034the requirement found in the Bylaws under Article XI, Rule 11.02(4)(c) that they file between June 1,1977 and August 15,1977 a certificate reflecting compliance with minimum record keeping and procedural requirements.
OVERTON, C. J., and ADKINS, BOYD, HATCHETT and KARL, JJ., concur.
ENGLAND, J., dissents with an opinion.
SUNDBERG, J., dissents and concurs with ENGLAND, J.